 


109 HR 2905 IH: To amend title 49, United States Code, to require the installation of counter-MANPADS systems on certain passenger aircraft.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2905 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Mica introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to require the installation of counter-MANPADS systems on certain passenger aircraft. 
 
 
1.Installation of counter-MANPADS systems 
(a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following: 
 
44729.Installation of counter-MANPADS systems 
(a)InstallationThe Administrator of the Federal Aviation Administration shall require by regulation that, not later than 2 years after the date of issuance of a type certificate or supplemental type certificate under section 44704 for a counter-MANPADS system, such system be installed and operated on an aircraft that— 
(1)is a newly manufactured turbojet powered aircraft; 
(2)has a maximum passenger capacity of at least 800 seats or a maximum take-off weight of 1,000,000 pounds or greater; and 
(3)is used to provide air transportation or intrastate air transportation of passengers. 
(b)Extension of deadlineThe Administrator may extend the deadline established by subsection (a) if the Administrator determines that such action is necessary to promote— 
(1)a safe and orderly transition to the operation of passenger aircraft equipped with counter-MANPADS systems; or 
(2)other safety objectives.  
(c)RemovalThe Administrator shall issue regulations specifying the conditions under which a person may operate an aircraft subject to subsection (a) during a period in which, for purposes of inspection, repair, alteration, or replacement, the counter-MANPADS system of the aircraft has been removed or rendered inoperable. 
(d)StudyThe Administrator shall conduct a study to determine the feasibility of installing and operating counter-MANPADS systems on newly manufactured turbojet powered aircraft with a maximum take-off weight of 1,000,000 pounds or greater that will be used to provide all-cargo air transportation. 
(e)DefinitionsIn this section, the following definitions apply: 
(1)Counter-manpads systemThe term counter-MANPADS system means a system of equipment to protect commercial aircraft against MANPADS.  
(2)MANPADSThe term MANPADS has the meaning given such term in section 4026(e) of Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458).  
(3)Newly manufactured turbojet powered aircraftThe term newly manufactured turbojet powered aircraft means a turbojet powered aircraft manufactured after the date of issuance of the first type certificate or supplemental type certificate under section 44704 for a counter-MANPADS system.. 
(b)Conforming amendmentThe analysis for chapter 447 of such title is amended by adding at the end the following: 
 
 
44729. Installation of counter-MANPADS systems.  
 
